DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: In line 1, the recitation “with plurality” should be “with a plurality”.  
Claim 3 is objected to because of the following informalities: In line 2, the recitation “two receiving” should be “two said receiving”.
Claim 4 is objected to because of the following informalities: In line 2, the recitation “two receiving cells, and at least some receiving” should be “two said receiving cells, at least some said receiving”. In line 3, the recitation “shape and some receiving” should be “shape, and some said receiving”. 
Claim 5 is objected to because of the following informalities: In line 2, the recitation “two receiving cells, and at least some receiving” should be “two said receiving cells, at least some said receiving”. In line 3, the recitation “size and some receiving” should be “size, and some said receiving”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9-10, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,322,769 (Norberg).
With respect to claim 1: Norberg discloses a refrigerator, comprising: a cabinet formed with a storage compartment (Fig. 1 and page 1); a door (door 12) for selectively opening and closing said storage compartment; and a receiving box (auxiliary compartment 18) having a box body (shell 19) formed with a receiving space (Fig. 3), a cover (closure 20) configured for selectively opening and closing said receiving space, and a tray (butter dish 36) removably disposed in said receiving space (removable by separating the pair of bosses 37 from the recesses 22).
With respect to claim 9: Norberg’s butter dish 36 forms a space that meets “at least one receiving cell” as claimed. Regarding the claim recitation “configured for receiving a rod-shaped or tube-shaped object to be stored upright”, the dish 36 is capable of receiving some rod-shaped or tube-shaped object in an upright position. While Norberg may not explicitly disclose storing a rod-shaped or tube-shaped object in an upright position, that does not preclude the dish 36 from being capable of performing the task. The shape and size of the dish 36 enables some rod-shaped or tube-shaped object to be stored upright therein.
With respect to claim 10: Norberg’s butter dish 36 forms a space that meets “at least one receiving cell” as claimed. Regarding the claim recitation “configured for 
With respect to claim 13: See Fig. 3. The hollow space/void inside the closure 20 meets “a storage portion” as claimed, in that the space is capable of receiving and storing an upright sheet-shaped object. While Norberg may not explicitly disclose receiving and storing an upright sheet-shaped object therein, that does not preclude the closure 20 from being capable of performing the task. The shape and size of the space enables some sheet-shaped object to be received and stored therein. 
With respect to claim 14: See Figs. 1 and 3. Norberg discloses the auxiliary compartment 18 disposed on the door 12. Norberg page 2, col. 2, lines 16-23 state that as an alternative to mounting at the door 12, the compartment 18 may be located in any of the other walls of the refrigerator.
With respect to claim 15: Norberg discloses the auxiliary compartment 18 disposed on the door 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2016-0036850 A (Kim) in view of JP 2012-026639 A (Otsuka).
With respect to claim 1: Kim discloses a refrigerator (“refrigerator” @ page 3), comprising: a door (“refrigerator door” @ 1st paragraph of page 4); and a receiving box (receiving device 100) having a box body (housing 110) formed with a receiving space (Figs. 1-2), a cover (cover 130) configured for selectively opening and closing said receiving space, and a tray (one of the shelves 120) removably disposed in said receiving space.
Otsuka Fig. 1 and [0012] disclose a refrigerator 1 comprising a main body 2 with a storage chamber 6 having a front opening 3. The front opening 3 is opened and closed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach Kim’s door to a main body 2 using hinge mechanisms 7, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a combination in order to form a conventional refrigerator, which includes a storage space and a door. 
With respect to claim 2: On pages 2-3, Kim discloses the primary purpose of the invention is to have the shelves 120 removable from the housing 110, which allows a plurality of diverse containers on the shelves 120 to be loaded and unloaded together. Each shelf 120 acts as a carrying tray, and allows the space to be widely utilized. This is an advantage over the prior art, which has non-removable trays and the like. The non-removable trays and the like requires a user to load and unload each of the plurality of containers individually. Kim pages 2-3 and 5 state teach the shelves 120 are for receiving a plurality of diverse objects, which suggests that Kim is open to varying what is stored on the shelves 120.
Otsuka discloses tube storage means 20/40 which are installable in or on door pockets 100/110. The engaging portions 21/41 secure the tube storage means 20/40 on the pockets 100/110. The tube storage means 20/40 are designed to hold tubes 50/50a/50b and other smaller items. Otsuka Figs. 2-3 show such tubes 50/50a/50b and show typical dimensions thereof. The elongated storage areas at the rear of the storage means 20/40 may store a plurality of small tubes, and are also intended to store thin and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Otsuka’s tube storage means 20/40 with Kim’s shelf 120, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a combination in order to conveniently store a plurality of tubes on the shelf 120. Such storage is convenient in that the shelf 120 and all its contents are removable and installable from/to the refrigerator, as in Kim’s invention, while also keeping the tubes upright and/or cap-side down, as in Otsuka’s invention. Such a tube storage means 20/40, as added to the shelf 120, keeps the tubes from tipping over during transport of the shelf 120. 
In the combination, the plurality of tube storage portions in each tube storage means 20/40 makes obvious the claimed “plurality of receiving cells”. 
With respect to claim 3: See Otsuka Fig. 6. Each of the two storage portions 31 is identical. Each of the two storage portions 33 are identical. Storage portion 32 is mutually different than storage portions 31 and 33. Storage portions 31 are mutually different than storage portions 32 and 33. Storage portions 33 are mutually different than storage portions 31 and 33. 
With respect to claim 4: See Otsuka Fig. 6. There are more than two storage portions 31-33 (“receiving cells” as claimed). The two storage portions 33 are identical in shape. Storage portion 32 and storage portions 33 are different in shape. 
With respect to claim 5: See Otsuka Fig. 6. There are more than two storage portions 31-33 (“receiving cells” as claimed). The two storage portions 33 are identical in size. Storage portion 32 and storage portions 33 are different in size. 
With respect to claims 6-7: See Otsuka Fig. 4a. The rear, elongated storage portion 42 is one “first receiving cell” as claimed. The front storage portion 42 forms two, distinct tube-receiving cells that are relied upon for “second receiving cells” as claimed. The openings for all storage portions 42 are upwardly open. The opening of the rear, elongated storage portion 42 is in a horizontal plane as claimed. The openings of the front two cells extend in an inclined plane as claimed. 
The difference between Otsuka’s tube storage means 40 and the claim is that Otsuka’s tube storage means 40 lacks multiple “first receiving cells” as claimed. Instead, Otsuka’s tube storage means 40 has the single “first receiving cell”, in the form of the elongated rear storage portion 42. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the tube storage means 40 with at least one more elongated rear storage portion 42, because duplication of the essential working parts of an invention involves only routine skill in the art. 
One would be motivated to add at least one more elongated rear storage portion 42 in order to increase the storage capacity of the tube storage means 40, in particular increasing the capacity to store a plurality of small tubes or thin and wide foods such as cheese (see Otsuka [0028]). 
With respect to claim 8: See Otsuka Fig. 4a. The front storage portion 42 meets the claimed “at least one receiving cell”. 
With respect to claim 9: Otsuka’s tube storage means 20/40 are explicitly disclosed as storing tubes 50/50a/50b, which meets “configured for receiving a rod-shaped or tube-shaped object to be stored upright” as claimed. 
With respect to claim 10: The rear, elongated storage portion 42 in Otsuka Fig. 4a and/or the storage portion 32 in Otsuka Fig. 6 is/are “configured for receiving and storing an upright sheet-shaped object” as claimed. 
With respect to claim 11: Otsuka Fig. 6 meets the claim as written.
With respect to claim 12: See Otsuka Fig. 4a. The front storage portion 42 is “a front portion” as claimed, and the rear storage portion 42 is “a rear portion” as claimed. 
With respect to claims 14-15: Kim discloses the receiving device 100 mounted on the door. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2016-0036850 A (Kim) in view of JP 2012-026639 A (Otsuka) as applied to claim 1 above, and further in view of  EP 1 429 095 A2 (De Caprio) and/or JP 2003-185331 A (Saeki).
With respect to claim 13: De Caprio discloses a drawer for freezers, which includes a channel 10 on the rear of its front wall 9. The channel 10 is sized and shaped to receive small boxes 11 of flavouring herbs, cold accumulators, or ice forming bags.
Saeki discloses a bottle storage pocket 21 and an accessory storage pocket 22 on the rear side of a small door 17 that is built into a larger refrigerator door 8. The accessory storage pocket 22 is disclosed as holding tubes 24 such as wasabi paste. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine De Caprio’s channel 10 and/or Saeki’s accessory 
One would be motivated to make such a combination in order to increase the storage capacity of the receiving device 100, and/or in order to hold the specific types of items disclosed by De Caprio and/or Saeki. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2016-0036850 A (Kim) in view of JP 2012-026639 A (Otsuka) as applied to claim 1 above, and further in view of  WO 2010/079969 A2 (Chung).
With respect to claim 16: Kim page 5 discloses that the housing 110 is hermetically sealed using the cover 130, but does not disclose the use of a seal ring or gasket.
Chung Fig. 12 shows a gasket 240 for sealing between a door 200 and a front outer casing 110.The gasket 240 extends around the periphery of the door 200. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine a gasket with Kim’s cover 130, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a combination in order to use known structure (Chung’s gasket) to hermetically seal the cover 130 and the housing 110, as desired by Kim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.